DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (JP 2020052341 A).
Regarding claim 1, Kawasumi discloses an illumination device comprising: 
a light source (light source 1 of fig. 5) section configured to emit first light in a first wavelength band (para. 0055; wavelength of 455 nm); 
an optical element (spectroscopic optical element 11 of fig. 6) having a first area (1st region 11a of fig. 5) configured to one of transmit and reflect a part of the first light (para. 0054; 1st region 11a has the spectral characteristic which transmits and reflects the 1st light (blue light) (at a predetermined ratio) (it is a half mirror about blue light), reflects the 2nd light (green light), and transmits the 3rd light (red light)), and 
a second area (2nd region 11b of fig. 6) configured to one of reflect another part of the first light when the first light is transmitted through the first area and transmit another part of the first light when the first light is reflected by the first area (para. 0054; 2nd region 11b has a spectral characteristic which reflects the light of the blue light band, reflects the light of the green light band of the wavelength of 500-590 nm, and transmits the light of the red light band of the wavelength of 600-700 nm. That is, the 2nd region11b has the spectral characteristic which reflects the 1st light, reflects the 2nd light, and transmits the 3rd light.); 
a first wavelength conversion element (1st fluorescent substance 10 of fig. 5) which the first light emitted from the first area of the optical element enters (illustrated in fig. 5), which is configured to convert a part of the first light into second light in a second wavelength band different from the first wavelength band while diffusing another part of the first light (para. 0057; the phosphor powder is mixed with a diffuser such as barium sulfate in the first phosphor 10), and then emit a result (para. 0055; The light incident on the 1st fluorescent body 10 is absorbed by the 1st fluorescent body 10, and is converted into fluorescent light which has a spectral distribution which has a green light of wavelength 550 nm as a main component, and is reflected.); and 
a second wavelength conversion element (2nd fluorescent substance 9 of fig. 5) which the first light emitted from the second area of the optical element enters (illustrated in fig. 5), and which is configured to convert the first light into third light in a third wavelength band different from the first wavelength band (blue) and the second wavelength band (blue), wherein 
the first area (11a) and the second area (11b) reflect the third light when transmitting the second light (para. 0055; green light of wavelength 550 nm as a main component, and is reflected.), and transmit the third light when reflecting the second light (para. 0054; transmits the light of the red light band of the wavelength of 600-700 nm).
Kawasumi discloses the claimed invention except wherein the second area is disposed so as to surround a periphery of the first area.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the dichroic mirror having the second area surround the first area, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 3, Kawasumi discloses further comprising: a homogenization illumination optical system (fly-eye lens 8 has the 1st fly-eye lens 8a and the 2nd fly-eye lens 8b of fig. 5) configured to homogenize an illuminance distribution of light emitted from the optical element (11), wherein the first area (11a) of the optical element emits first illumination light including light in the second wavelength band and light in the third wavelength band toward the homogenization illumination optical system (illustrated in fig. 5), and the second area of the optical element (11b) emits second illumination light including light in the first wavelength band (para. 0054; the wavelength 440 to 490 nm, 5 parts of the light in this band are reflected, and the remaining 5 parts are transmitted), light in the second wavelength band (green), and light in the third wavelength band (red) toward the homogenization illumination optical system (8).

Regarding claim 4, Kawasumi discloses a projector (apparatus 1000 of fig. 9) comprising: 
the illumination device (illustrated in fig. 5) according to Claim 1; 
a light modulation device (para. 0082; reflective liquid crystal panel is used as a light modulation element of the projector 1000) configured to modulate light from the illumination device in accordance with image information; and 
a projection optical device (400 denotes a projection optical system of fig. 9) configured to project the light modulated by the light modulation device (illustrated in fig. 9).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasumi (JP 2020052341 A) as applied to claim 1 above, and further in view of Akiyama (US PG Pub. 20140268063).
Regarding claim 2, Kawasumi discloses an illumination device (illustrated in fig. 5) comprising first and second wavelength conversion elements (first phosphor 10 and second phosphor 9 of fig. 5) wherein the first wavelength conversion element includes a wavelength conversion layer configured to convert the first light into the second light ().
Kawasumi fails to teach wherein a reflecting layer provided to a first surface of the wavelength conversion layer, and a structure provided to a second surface of the wavelength conversion layer.
Akiyama discloses an illumination device (lighting device 20A of fig. 2) for a projector (illustrated in fig. 1) comprising a reflecting layer (first reflector 32a of fig. 3B) provided to a first surface of the wavelength conversion layer (phosphor layer 32 of fig. 3B), and a structure provided to a second surface of the wavelength conversion layer (second reflector 32b and substrate (base) 33 of fig. 3B).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion device of Kawasumi with the reflector of Akiyama in order to provide a lighting device that is compact and lightweight and capable of efficiently outputting white light (Akiyama; para. 0008-0009).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        17 November 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882